IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                 NOS. AP-76,246 & AP-76,247



                EX PARTE DANIEL DONGRELE LINDLEY, Applicant



           ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
         CAUSE NOS. 0819779 and 0819780 IN THE 8th DISTRICT COURT
                         FROM HOPKINS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two

separate offenses of attempted capital murder and sentenced to forty-five years’ imprisonment in

each cause.

       Applicant contends that his counsel, through no fault of his own, failed to timely file notices

of appeal. We remanded this application to the trial court for findings of fact and conclusions of law.

       The trial court has determined, based upon the record, that Applicant was deprived of his
                                                                                                      2

right to appeal in each cause. We find, therefore, that Applicant is entitled to the opportunity to file

out-of-time appeals of the judgments of conviction in Cause Nos. 0819779 and 0819780 from the

8th Judicial District Court of Hopkins County. Applicant is ordered returned to that time at which

he may give a written notices of appeal so that he may then, with the aid of counsel, obtain

meaningful appeals. All time limits shall be calculated as if the sentences had been imposed on the

date on which the mandate of this Court issues. We hold that, should Applicant desire to prosecute

any appeals, he must take affirmative steps to file written notices of appeal in the trial court within

30 days after the mandate of this Court issues.



Delivered: October 28, 2009
Do Not Publish